Citation Nr: 1010427	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  99-13 574A	)	DATE
	)
	)


THE ISSUES

1.  Whether an October 9, 2001, decision of the Board of 
Veterans' Appeals (Board) that denied entitlement to service 
connection for a back disorder, to include scoliosis, should 
be revised or reversed on the basis of clear and unmistakable 
error (CUE).

2.  Whether an October 9, 2001, decision of the Board that 
denied entitlement to service connection for a right knee 
disorder should be revised or reversed on the basis of CUE.

3.  Whether an October 9, 2001, decision of the Board that 
denied entitlement to service connection for postoperative 
residuals of a left lung tumor should be revised or reversed 
on the basis of CUE.

4.  Whether an October 9, 2001, decision of the Board that 
denied entitlement to a rating in excess of 30 percent for 
sinusitis and epistaxis, due to the postoperative residuals 
of an angiofibroma of the nasopharynx, should be revised or 
reversed on the basis of CUE.

5.  Whether an October 9, 2001, decision of the Board that 
denied entitlement to compensation under 38 U.S.C.A. § 1151 
for residuals of a left lung tumor based upon treatment and 
evaluation by VA should be revised or reversed on the basis 
of CUE.

6.  Whether an October 9, 2001, decision of the Board that 
denied entitlement to an effective date earlier than May 30, 
1997, for a grant of service connection for post-traumatic 
stress disorder (PTSD) should be revised or reversed on the 
basis of CUE.

7.  Whether an October 9, 2001, decision of the Board that 
determined that rating decisions issued in May 1997, April 
1998, and August 1999 did not sever a diagnostic code for 
evaluating postoperative residuals of an angiofibroma of the 
nasopharynx, should be revised or reversed on the basis of 
CUE.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran, who is the moving party, had active service from 
October 1957 to December 1961.

In June 2008, the Board remanded this matter to schedule the 
Veteran for a Travel Board hearing with a Veterans Law Judge 
(VLJ) from the Board.  He was informed by letter that the 
hearing was scheduled for October 30, 2009.  He failed to 
report for the scheduled hearing.  He also did not request a 
postponement and has provided no explanation for his failure 
to attend the hearing.  Accordingly, the request for a 
hearing is deemed to have been withdrawn.  38 C.F.R. § 
20.704(d) (2009).




FINDINGS OF FACT

1.  In an October 9, 2001, decision, the Board denied service 
connection for a back disorder, for a right knee disorder, 
and for postoperative residuals of a left lung tumor, a 
rating in excess of 30 percent for sinusitis and epistaxis, 
compensation under 38 U.S.C.A. § 1151 for residuals of a left 
lung tumor, and an effective date earlier than May 30, 1997, 
for a grant of service connection for PTSD.  The Board also 
found that rating decisions issued in May 1997, April 1998, 
and August 1999, did not sever a diagnostic code for 
evaluating postoperative residuals of an angiofibroma of the 
nasopharynx.

2.  The Veteran has not adequately set forth allegations of 
CUE in the October 9, 2001, decision, the legal or factual 
basis for such allegations of error, and why the result would 
have been manifestly different but for the errors.


CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of the October 2001 
Board decision denying entitlement to service connection for 
a back disorder on the basis of CUE are not met.  38 U.S.C.A. 
§ 7111 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.1400, 
20.1402, 20.1403, 20.1404 (2009).

2.  The criteria for revision or reversal of the October 2001 
Board decision denying entitlement to service connection for 
a right knee disorder on the basis of CUE are not met.  38 
U.S.C.A. § 7111 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.1400, 20.1402, 20.1403, 20.1404 (2009).

3.  The criteria for revision or reversal of the October 2001 
Board decision denying entitlement to entitlement to service 
connection for postoperative residuals of a left lung tumor 
on the basis of CUE are not met.  38 U.S.C.A. § 7111 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 
20.1404 (2009).

4.  The criteria for revision or reversal of the October 2001 
Board decision denying entitlement to a rating in excess of 
30 percent for sinusitis and epistaxis, due to the 
postoperative residuals of an angiofibroma of the nasopharynx 
on the basis of CUE are not met.  38 U.S.C.A. § 7111 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 
20.1404 (2009).

5.  The criteria for revision or reversal of the October 2001 
Board decision denying entitlement to compensation under 38 
U.S.C.A. § 1151 for residuals of a left lung tumor based upon 
treatment and evaluation by VA on the basis of CUE are not 
met.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.1400, 20.1402, 20.1403, 20.1404 (2009).

6.  The criteria for revision or reversal of the October 2001 
Board decision denying entitlement to an effective date 
earlier than May 30, 1997, for a grant of service connection 
for PTSD on the basis of CUE are not met.  38 U.S.C.A. § 7111 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.1400, 20.1402, 
20.1403, 20.1404 (2009).

7.  The criteria for revision or reversal of the October 2001 
Board decision that determined that rating decisions issued 
in May 1997, April 1998, and August 1999, did not sever a 
diagnostic code for evaluating postoperative residuals of an 
angiofibroma of the nasopharynx on the basis of CUE are not 
met.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.1400, 20.1402, 20.1403, 20.1404 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7111, a prior Board decision may be 
reversed or revised on the grounds of CUE.  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-1411(2009).  

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a) (2009); see also Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

The determination of whether a prior Board decision was based 
on CUE must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1) 
(2009).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c) (2009); see also Bustos v. West, 179 F.3d 1378, 
1380-81 (Fed. Cir.) (expressly holding that in order to prove 
the existence of CUE, a claimant must show that an error 
occurred that was outcome-determinative, that is, an error 
that would manifestly have changed the outcome of the prior 
decision).

Examples of situations that are not CUE include a new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; the Secretary's failure to fulfill the 
duty to assist; and disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d) (2009).  CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board 
decision, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e) (2009).

A motion for revision of a Board decision based on CUE must 
be in writing and must be signed by the moving party or that 
party's representative. The motion must include the name of 
the Veteran, the name of the moving party if other than the 
Veteran, the applicable Department of Veterans Affairs file 
number, and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions, which fail to comply with the requirements set forth 
in this paragraph, shall be dismissed without prejudice to 
refiling under this subpart.  38 C.F.R. § 20.1404(a) (2009).

A motion must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and an 
explanation of why the result would have been manifestly 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations, failure to give 
due process, or any other general, non-specific allegations 
of error are insufficient to satisfy the requirement of the 
previous sentence.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to refiling 
under this subpart.  38 C.F.R. § 20.1404(b) (2009); see also 
Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does 
not apply to a Board decision on a motion to revise a Board 
decision due to CUE.  38 C.F.R. § 20.1411(a) (2009).

In an October 9, 2001, decision, the Board denied claims of 
entitlement to service connection for a back disorder, for a 
right knee disorder, and for postoperative residuals of a 
left lung tumor; entitlement to a rating in excess of 30 
percent for sinusitis and epistaxis, due to the postoperative 
residuals of an angiofibroma of the nasopharynx; entitlement 
to compensation under 38 U.S.C.A. § 1151 for residuals of a 
left lung tumor based upon treatment and evaluation by VA; 
and entitlement to an effective date earlier than May 30, 
1997, for a grant of service connection for PTSD.  It also 
determined that rating decisions issued in May 1997, April 
1998, and August 1999, did not improperly sever a diagnostic 
code for evaluating postoperative residuals of an 
angiofibroma of the nasopharynx.

In multiple statements dated in 2007 and 2009, the Veteran 
asserted that the October 2001 Board decision warranted 
revision on the grounds of CUE.  He raised the following 
arguments in support of his claims:

*	Had new growth and epistaxis recurrent not been severed, 
the VA would have had to combine the 30% disabling 
conditions under DC 8205-8209;
    
*	failure to rate all issues reasonably raised, giving 
reasons and bases for each item presented in the 2000 VA 
Form 9.

*	failure to address the issues set forth in the July 1981 
VA Form 9, the 1999 notice of disagreement and/or the 
1999 VA Form 9.   LOSS: A 100 percent evaluation for 
sinusitis, rhinitis, new growth, epistaxis recurrent, 
depression, and TDIU.  Each rated separately.  

*	VA failed to acknowledge discuss, evaluate, adjudicate, 
or give reason, bases, or in any rating decision follow 
the law and answer why the September 1963 VA examination 
had never been given consideration in any rating 
decision.

*	In a July 1982 VA Form 646, the Veteran indicated that 
he requested a hearing before the Board in Washington, 
DC.  That request was never honored prior to a 1983 
Board decision, nor was this issue addressed in the 2001 
Board decision. 

*	did not address whether the RO's June 1982 SSOC 
contained CUE.

*	did not act to ensure that the Veteran was provided with 
the notice requirements of 38 C.F.R. § 19.9 (2001).

*	failed to detect and correct due process errors in 
rating decisions dated in 1962, 1964, 1997, and 1998, 
such as failure to rate under the only applicable 
analogous diagnostic code for new growth (DC 6820-6819) 
AND failure to rate separately each disability as 
required under 38 U.S.C.A. § 1155.  The Veteran argued 
that based upon the 1997 VA examination and in the 1997 
and 1998 rating decisions, VA should have under 38 
U.S.C.A. § 5110 (b)(1) rated retroactive under DC 6820-
6819, each separately, epistaxis recurrent and new 
growth of tumor angiofibroma, to the original date of 
entitlement and claim in 1961.

*	failed to discuss, adjudicate, evaluate, or rate any of 
the following issues raised by Veteran - he argued that 
the 2001 Board decision contained the following due 
process errors or CUE: due process errors in 1962-1964 
ratings decisions, including that VA rated on the wrong 
diagnostic code in the 1962 rating code and subsequent 
ratings which dealt with sinusitis, rhinitis, epistaxis 
recurrent, and new growth.  It was noted that the 
disability was rated under 6599-6513 and should have 
been rated on the diagnostic code for new growth of a 
tumor (DC 6820-6819).  He indicated that these issues 
were not detected or corrected in the 2001 Board 
decision. 

*	constitutional challenge under the 5th and 14th 
Amendments to the due process error for the Board's 
failure to detect and correct legal irregularities in 
the form of due process errors and CUE's.

*	failed to apply 38 C.F.R. § 3.157 and correct the 
failure to rate TDIU in the 1963 and 1964 rating 
decisions.

*	failed to discuss, adjudicate, evaluate, rate, or detect 
and correct due process and CUE failures.

*	argued that once the Board agreed to review a Board 
final decision, the previous subsumation is null and 
void. 

*	alleged that all rating decisions dated from 1961 to 
1999 contained errors of fact or law. 

*	challenged the determinations of the 2001 Board decision 
as unconstitutional and the procedural process of VA for 
its multiple due process failure in its determination 
and its failure to provide strict scrutiny review of a 
protected property interest, i.e. the Veteran's service-
connected benefits, after the 1975 and 1980 precedent 
opinions making his benefits a protected property 
interest under the 5th and 14th amendments.  

*	failed to review reasonably raised issue prior to these 
respective decisions.  This Veteran argues that the 
facts known at the time were not before the adjudicator 
and the laws extant at the time of the decision were 
incorrectly applied, and further that as a result of 
these errors of both law and fact, the outcome would 
have been manifestly different but for those errors.  
Challenges included:  jurisdictional issues when Board 
failed to adjudicate prior reasonably raised issues in 
the October 2001 decision; illegal severance in the 1980 
rating decision on the bases of violations of a 
protected property interest, a service-connected 
disability, DC 6820; and failure to adjudicate a 
statement of an equipoise of evidence. 

The Board notes that although CUE motions must be pled 
specifically, a veteran's pro se motion must be read 
sympathetically, notwithstanding the specific pleading 
requirements set forth in the regulations.  Further, the 
manifestly changed outcome may be inferred from pro se 
pleadings, even though not explicitly stated.  Canady v. 
Nicholson, 20 Vet. App. 393 (2006).

However, as a threshold matter, the Board finds that the 
numerous arguments advanced by the Veteran simply do not 
allege CUE with the requisite specificity.  38 C.F.R. § 
20.1404(b).  After having carefully considered the arguments, 
the Board finds that he has made no sufficiently specific 
allegation of impropriety, misapplication of law or 
regulations, or factual inaccuracy in the October 2001 
decision.  

The October 2001 applicable Board decision involved more than 
one issue on appeal.  Here, in each of the Veteran's motions, 
except (8), he did not identify the specific issue, or 
issues, to which it pertained.  However, the Board finds that 
all of  the allegations of CUE in the October 2001 decision 
amount to non-specific allegations of failure to follow 
regulations or failure to give due process.  He has not 
otherwise clearly articulated errors in the October 2001 
Board decision, the legal or factual basis of such 
allegations, or why the results would have been manifestly 
different but for the alleged errors.

Accordingly, the Board concludes that the criteria for 
revision or reversal of the October 9, 2001, Board decision 
on the basis of CUE are not met because the Veteran has 
failed to comply with 38 C.F.R. § 20.1404(a), (b) (2009).  As 
such, his arguments do not rise to the level of valid 
allegations of CUE and the motion is dismissed without 
prejudice to refiling.  38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1404(b) (2009).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  In this case, VCAA notice is not required because 
the issues presented involve a motion for review of a prior 
final Board decision on the basis of CUE.  Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc).


ORDER

The Veteran's motion to revise or reverse the October 9, 
2001, Board decision denying entitlement to service 
connection for a back disorder, to include scoliosis, is 
dismissed without prejudice to refiling.

The Veteran's motion to revise or reverse the October 9, 
2001, Board decision denying entitlement to service 
connection for a right knee disorder is dismissed without 
prejudice to refiling.

The Veteran's motion to revise or reverse the October 9, 
2001, Board decision denying entitlement to service 
connection for postoperative residuals of a left lung tumor 
is dismissed without prejudice to refiling.

	(CONTINUED ON NEXT PAGE)


The Veteran's motion to revise or reverse the October 9, 
2001, Board decision denying entitlement to a rating in 
excess of 30 percent for sinusitis and epistaxis, due to the 
postoperative residuals of an angiofibroma of the 
nasopharynx, is dismissed without prejudice to refiling.

The Veteran's motion to revise or reverse the October 9, 
2001, Board decision denying entitlement to compensation 
under 38 U.S.C.A. § 1151 for residuals of a left lung tumor 
based upon treatment and evaluation by VA is dismissed 
without prejudice to refiling.

The Veteran's motion to revise or reverse the October 9, 
2001, Board decision denying entitlement to an effective date 
earlier than May 30, 1997, for a grant of service connection 
for PTSD, is dismissed without prejudice to refiling.

The Veteran's motion to revise or reverse the October 9, 
2001, Board decision that determined that rating decisions 
issued in May 1997, April 1998, and August 1999, did not 
sever a diagnostic code for evaluating postoperative 
residuals of an angiofibroma of the nasopharynx is dismissed 
without prejudice to refiling.



                       
____________________________________________
	L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



